       Case 6:19-cv-06089-CJS-MJP Document 7 Filed 05/09/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF NEW YORK

                                     ROCHESTER DIVISION

 AMY COMFORT, on behalf of herself and               No. 6:19-cv-06089-CJS
 others similarly situated,
                                                     STIPULATION AND [PROPOSED]
                        Plaintiff,                   ORDER EXTENDING BRIEFING
                                                     SCHEDULE ON DEFENDANT RICOLA
        v.                                           USA, INC.’S MOTION TO DISMISS
                                                     PLAINTIFF AMY COMFORT’S CLASS
 RICOLA USA, INC.,                                   ACTION COMPLAINT

                        Defendant.

       Plaintiff Amy Comfort (“Plaintiff”) and Defendant Ricola USA, Inc. (“Defendant”), by

and through their respective counsel of record, hereby stipulate as follows:

       WHEREAS, on February 1, 2019, Plaintiff filed the Complaint in the above-captioned

action, Compl., ECF No. 1;

       WHEREAS, on April 29, 2019, Defendant filed a motion to dismiss the Complaint

pursuant to Federal Rule of Civil Procedure 12(b)(6) (the “Motion to Dismiss”) and stated an intent

to file reply papers, Notice Mot., ECF No. 5;

       WHEREAS, pursuant to Rule 7(b)(2)(B) of the Local Rules of Civil Procedure, the briefing

schedule on the Motion to Dismiss is currently as follows:

               Opposition papers are due                     May 13, 2019

               Reply papers are due                          May 20, 2019

       WHEREAS, the parties have met and conferred and have agreed to the following briefing

schedule for the Motion to Dismiss:

               Opposition papers are due                     May 30, 2019

               Reply papers are due                          June 13, 2019


                                                 1
       Case 6:19-cv-06089-CJS-MJP Document 7 Filed 05/09/19 Page 2 of 3



       NOW, THEREFORE, the parties hereby stipulate and agree, subject to the Court’s

approval, that the briefing schedule for Defendant’s Motion to Dismiss will be the following:

              Opposition papers are due                    May 30, 2019

              Reply papers are due                         June 13, 2019

Date: May 9, 2019                               REESE LLP

                                            By: /s/ Michael R. Reese
                                               Michael R. Reese
                                               mreese@reesellp.com
                                               George V. Granade
                                               ggranade@reesellp.com
                                               100 West 93rd Street, 16th Floor
                                               New York, New York 10025
                                               Telephone: (212) 643-0500
                                               Facsimile: (212) 253-4272

                                                THE SULTZER LAW GROUP
                                                Jason P. Sultzer
                                                sultzerj@thesultzerlawgroup.com
                                                85 Civic Center Plaza, Suite 104
                                                Poughkeepsie, New York 12601
                                                Telephone: (845) 483-7100
                                                Facsimile: (888) 749-7747

                                                EGGNATZ PASCUCCI, P.A.
                                                Joshua H. Eggnatz
                                                jeggnatz@justiceearned.com
                                                5400 South University Drive, Suite 417
                                                Davie, Florida 33328
                                                Telephone: (954) 889-3359

                                                Counsel for Plaintiff and the Proposed Class


Date: May 9, 2019                               SHEPPARD, MULLIN, RICHTER &
                                                HAMPTON LLP

                                            By: /s/ Paul W. Garrity
                                               Paul W. Garrity
                                               pgarrity@sheppardmullin.com
                                               Shin Y. Hahn
                                               shahn@sheppardmullin.com



                                                2
        Case 6:19-cv-06089-CJS-MJP Document 7 Filed 05/09/19 Page 3 of 3



                                             30 Rockefeller Plaza
                                             New York, New York 10112
                                             Telephone: (212) 653-8700
                                             Facsimile: (212) 653-8701

                                             Counsel for Defendant



                                  [PROPOSED] ORDER

        Pursuant to the foregoing stipulation, IT IS SO ORDERED.



Date:
                                             Honorable Charles J. Siragusa
                                             United States District Judge




                                             3
